Citation Nr: 0010645	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a hysterectomy 
with bilateral removal of the ovaries, currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
thoracic and lumbar spinal injury, currently rated as 10 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual employability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which continued ratings of 50 percent 
for a hysterectomy with bilateral removal of the ovaries and 
10 percent for residuals of thoracic and lumbar spinal 
injury, and which denied a TDIU.  The Board addresses the 
issue of evaluation of the veteran's spinal disorder in the 
REMAND portion of this decision and defers consideration of 
the TDIU issue pending completion of the activity described 
in the REMAND.

The Board notes that in May 1994 the veteran submitted a 
claim of entitlement to service connection for an eye 
disorder.  Because the claims file does not show what 
response, if any, the veteran was provided, the matter is 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected hysterectomy with 
bilateral removal of the ovaries is asymptomatic.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
hysterectomy with bilateral removal of the ovaries have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.116, Diagnostic Code 7617 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to a higher 
evaluation for her service-connected hysterectomy with 
bilateral removal of the ovaries because the disorder is more 
disabling than contemplated by the current 50 percent rating.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of her service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant to develop facts 
pertinent to the claim.  Id.  In this case the Board finds 
that the pertinent facts have been developed properly and 
that all evidence necessary for equitable resolution of the 
issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation is appropriate provided symptomatology more 
closely approximates criteria required for the higher rating.  
38 C.F.R. § 4.7.  A disability may require reratings in 
accordance with changes in a veteran's condition.  Therefore, 
determination of the severity of a current impairment 
requires the VA to consider a disability in the context of 
the entire recorded history, although the current level of 
disability is of primary concern.  38 C.F.R. § 4.1; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was first granted service connection for a 
hysterectomy with bilateral removal of the ovaries by an 
April 1994 rating decision which assigned a 50 percent 
disability rating pursuant to Diagnostic Code (DC) 7617.  
Under 38 C.F.R. § 4.116, DC 7617, pertaining to complete 
removal of the uterus and both ovaries, a 100 percent rating 
is warranted within three months after removal and a 50 
percent rating is warranted thereafter.

The claims file includes reports of VA gynecological 
examinations in January 1997 and in April 1998 and VA 
treatment records from June 1995 to October 1997.  The 1997 
examination report notes that the veteran underwent a total 
abdominal hysterectomy with a bilateral salpingo-oophorectomy 
in March 1987, during her period of active service.  The 
report notes no veteran complaints pertinent to a 
gynecological or related disorder and no objective 
symptomatology of such disorder.  The diagnosis was status 
post complete removal of the uterus and ovaries.  The 1998 
examination notes the veteran's report of having experienced 
no pain since her 1987 hysterectomy and that she had 
maintained well on medication since then.  The examining 
physician found the veteran to have been gynecologically 
asymptomatic and described her as gynecologically healthy 
although on a rather high dose of hormone replacement.  The 
treatment records confirm that the veteran was 
gynecologically asymptomatic with repeated normal pelvic 
examinations, PAP smears and mammograms.  These records also 
describe attempts to find the most comfortable dosage for her 
hormone replacement medication.

In October 1998 the veteran's lawyer informed the RO that the 
veteran waived RO consideration of evidence which the RO 
might receive subsequent to the letter, and waived RO 
preparation of a Supplemental Statement of the Case (SSOC) 
relating to such evidence.  The lawyer also requested that 
the appeal be certified and transferred "immediately" to 
the Board for consideration.  At an undetermined time before 
receipt of the lawyer's letter, the RO had requested that the 
veteran undergo a VA examination to determine the extent, if 
any, to which the veteran had compensable scars residual to 
her hysterectomy and bilateral oophorectomy.  Upon receipt of 
the report of a January 1999 VA scars examination, the RO 
neither considered the report nor prepared a SSOC pertaining 
to it.  Instead, the RO certified the appeal and transferred 
the file to the Board.  VA regulations clearly afford the 
veteran a right to an initial RO determination and SSOC on 
evidence the RO receives after initiation of an appeal but 
before transfer of the claims file to the Board.  38 C.F.R. 
§ 19.37(a) (1999).  However, in consideration of the 
veteran's waiver, the Board finds that the veteran's due 
process rights are not prejudiced by initial Board 
consideration of evaluation of the veteran's gynecological 
scars and that the Board may consider evidence on this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993)

The VA physician who examined the veteran for scars in 
January 1999 noted a very well-healed, nontender, 10 cm. 
Pfannenstiel scar that was depressed about 1/2 cm and without 
induration, hernia formation, adherence, texture, skin 
ulceration or breakdown, underlying tissue loss, 
inflammation, edema, keloid formation, abnormal color or 
disfigurement.  The veteran did not complain of pain or 
discomfort in the scar or vaginal incision and the examining 
physician described the scar as asymptomatic.

In consideration of the foregoing, the Board finds no 
competent medical evidence that the veteran's service-
connected hysterectomy with bilateral removal of the ovaries 
is symptomatic in any respect.  Accordingly, the Board finds 
no support for a schedular rating in excess of 50 percent, 
the only and the highest rating available for this disorder 
three months after surgery and that the preponderance of the 
evidence is against the claim for an increased evaluation for 
the veteran's service-connected hysterectomy with bilateral 
removal of the ovaries.  As the Board has determined that the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

In reaching its decision the Board carefully considered the 
history of the veteran's hysterectomy with bilateral removal 
of the ovaries and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, (pertaining to extra-schedular 
evaluation).  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds no evidence in the 
record showing the veteran's disability to be so exceptional 
or unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and to warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 50 percent for a hysterectomy with 
bilateral removal of the ovaries is denied.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims.

Review of reports of VA examinations of the veteran's 
thoracic and lumbar spine in January 1997 and May 1998 
discloses diagnoses including degenerative joint disease, 
loss of range of motion and chronic pain.  However, the 
examination records do not comment on a functional loss, if 
any, resulting from pain.  The Board notes that VA must 
consider provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.49 in 
assigning an evaluation under Diagnostic Code 5010, pursuant 
to which the veteran's back disorder is rated, and that 
rating personnel must consider functional loss and clearly 
explain the affect of pain upon the disability.  VAOPGCPREC 
9-98.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
thoracic and lumbar spine disorders.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Range of motion should be 
reported in all planes and in degrees and 
the examiner should express an opinion as 
to whether the veteran's limitation both 
of thoracic and lumbar spinal motion is 
slight, moderate or severe.  The 
examining physician also should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the veteran's 
service-connected thoracic and lumbar 
spine disorders upon the veteran's 
ordinary activity and on how it impairs 
her functionally.  The examiner should 
also specifically comment on the degree 
of functional loss, if any, resulting 
from pain upon motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45 and 4.49 (1999).  The 
rationale for all conclusions should be 
provided.

2.  The veteran is advised that failure 
to report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO must ensure that all of the 
aforementioned development activity is 
fully completed and the RO must, if 
necessary, implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased evaluation for residuals of thoracic and 
lumbar spinal injury and for a TDIU.  If the RO denies the 
benefits sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 5 -


